Exhibit 10.23

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

[j1229ex10d23image002.gif]

May 18, 2001

Biosearch Italia, S.p.A.
Via Lepetit, 34
21040 Gerenzano
Italy

Re:  License and Supply Agreement between IntraBiotics Pharmaceuticals, Inc.
(“IntraBiotics”) and Biosearch Italia, S.p.A. (“Biosearch”) dated as of May 8,
1998 (the “Agreement”)

Ladies and Gentlemen:

In May 1998, IntraBiotics and Biosearch entered into the Agreement to permit
IntraBiotics to develop and commercialize, in the United States and Canada,
formulations other than [*] formulations of Biosearch’s proprietary compound,
Ramoplanin, for the treatment or prevention of infectious diseases and
conditions in humans.  Since that time, IntraBiotics has worked for the
Development of Licensed Products, including commencing clinical trials for oral
Ramoplanin as a treatment for vancomycin resistant Enterococcus faecium
(“VRE”).  IntraBiotics has now determined that because of limited cash resources
and higher than expected program expenses, IntraBiotics must terminate such
trials immediately to conserve resources. Accordingly, Biosearch intends to
reacquire, at the terms specified hereinbelow, the rights in and to the Licensed
Compound and/or Licensed Products granted to IntraBiotics under the Agreement. 
The foregoing notwithstanding, IntraBiotics shall, for a certain transition
period, continue the development of Ramoplanin in order to avoid any
interruption of the related activities and enable Biosearch to continue and
complete under its control the Development and Commercialization contemplated in
the Agreement; and in this perspective Biosearch is ready to advance to
IntraBiotics the related necessary costs. Accordingly, IntraBiotics and
Biosearch hereby agree to amend the Agreement as follows:

1. Definitions. Unless otherwise expressly provided herein, defined terms used
in this Amendment shall have the same meaning as set forth in the Agreement, and
all terms herein shall be incorporated into the Agreement.     2. The following
new Article 15 Transition Period  shall be added to the agreement as follows:

“15.1  Reacquisition of Licensed Products. The Parties hereby acknowledge and
agree that effective upon expiration of the Transition Period (as hereinafter
defined) IntraBiotics’ rights under Sections 5.1 and 5.3 of the Agreement with
respect to Licensed Products (but not Topical Products) shall be terminated and
will revert to Biosearch, subject to IntraBiotics’ option rights under Section
15.6.  Thereafter, Biosearch will have the right to conduct Development and
Commercialization of Licensed Products (but not Topical Products) subject to a
royalty obligation to IntraBiotics as set forth in Section 15.9.  During the
period [*], IntraBiotics will retain the rights and licenses granted it under
Sections 5.1 and 5.3 of the Agreement to conduct Development and
Commercialization of Topical Products, subject to Sections 15.6 and 15.8.2.

15.2  Transition Period.  Effective June 1, 2001 through and including August
31, 2001, (the “Transition Period”), Biosearch shall be responsible for paying
[*] incurred by IntraBiotics’ in connection with Development of Licensed
Products for treatment of vancomycin resistant Enterococcus faecium (“VRE”) in
humans as set forth in Article 2 of the Agreement during the Transition Period. 
Appendix A attached hereto sets forth a description of the specific activities
to be paid for by Biosearch.  IntraBiotics will continue to perform such
Development activities with respect to treatment of VRE during the Transition
Period, or any extension thereof, so as to avoid any interruption of the
activities undertaken and enable continuation of the Development thereafter by
or under the control of Biosearch or its licensees, aimed at achieving the
milestones contemplated in Section 4.2 for Licensed Products for treatment of
VRE.

15.3     Action during Transition Period. During the Transition Period or any
mutually agreed extension thereof, IntraBiotics will undertake such actions as
are reasonable and necessary in order to enable it, upon expiration of the
Transition Period, to (i) complete transfer to Biosearch of responsibility for
conducting the Development and Commercialization of Licensed Products (but not
Topical Products); (ii) provide all Information regarding its Development of
Licensed Products, or which is necessary to obtain Regulatory Approval of such
Licensed Products in the Territory, not already provided to Biosearch pursuant
to Section 2.2(c) of the Agreement; and (iii) assign to Biosearch as of the date
of such expiration all right, title and interest in and to any regulatory
filings in the Territory pertaining to Licensed Products (but not Topical
Products).  Biosearch will be responsible for [*] incurred by IntraBiotics in
connection with the transition activities described in (i)-(iii) above. Should
the transfer procedure indicated above not be completed by August 31, 2001, the
two parties shall mutually agree on the appropriate extension to enable
completion, and update Appendix A accordingly.

15.4     Development Expense Reports.  IntraBiotics will provide to Biosearch
[*] reports of expenses incurred in connection with IntraBiotics’ Development
and transition activities under Section 15.2 and 15.3.  Such reports will be
provided [*] after [*] to which the report pertains.  IntraBiotics will allow
one or more persons designated by Biosearch to monitor the progress of the
Development activities and to have reasonable access to the facilities of
IntraBiotics, during normal business hours and upon reasonable advance notice,
accordingly.

15.5     IntraBiotics’ Option to Reacquire Rights to Licensed Product.   During
the period from [*], IntraBiotics will have an exclusive option to reacquire the
right to conduct the Development and Commercialization of Licensed Products in
the Territory and in the Field (the “Reacquisition Option”).  IntraBiotics may
exercise the Reacquisition Option by notifying BioSearch in writing of such
exercise not later than [*], and delivering to Biosearch (i) [*]; and (ii)
written objective evidence that either (a) [*] or (b) [*]. As consideration for
the Reacquisition Option, IntraBiotics will pay to Biosearch, concurrent with
IntraBiotics’ exercise of its Reacquisition Option, [*].  Upon IntraBiotics’
timely exercise of its Reacquisition Option, Sections 15.6, 15.7 and 15.8 shall
be of no further force or effect.  All materials disclosed to Biosearch in
connection with IntraBiotics’ exercise of its option hereunder shall be subject
to the confidentiality provisions of Section 9.

15.6     IntraBiotics’ Rights to Topical Product.  Commencing on the expiration
of the Transition Period, IntraBiotics’ rights under Sections 5.1 and 5.3 and
obligations under this Agreement to conduct Development and Commercialization of
Licensed Products shall apply only to Topical Products in the Territory and in
the Field.  If IntraBiotics timely exercises its Reacquisition Option as set
forth in Section 15.5, or commences clinical development activity with respect
to [*], then IntraBiotics will retain its right to develop Topical Products
until the expiration or earlier termination of this Agreement pursuant to
Section 11.  If IntraBiotics does not timely exercise its Reacquisition Option,
and does not start any clinical development activity for Topical Products by
[*], then all rights in and to Topical Products shall revert to Biosearch
effective [*], and IntraBiotics shall have no rights to make, have made, use,
import, offer, sell, offer for sale and have sold Licensed Products in the Field
and in the Territory.  The foregoing notwithstanding, IntraBiotics shall be
entitled to extend the expiration of the term specified herein from [*] provided
it has given, prior to [*].

15.7     Effect of Expiration of the Transition Period.  Upon expiration of the
Transition Period, or any extension thereof, all rights in and to Licensed
Products other than Topical Products shall revert to Biosearch effective upon
such expiration, and IntraBiotics shall have no rights to make, have made, use,
import, offer, sell, offer for sale and have sold Licensed Products other than
Topical Products in the Field and in the Territory, subject to IntraBiotics’
option rights under Section 15.5.

15.8     Effect of Termination of IntraBiotics’ Development and
Commercialization Rights and Obligations.

15.8.1  Upon expiration of the Transition Period, or any extension thereof, and
if IntraBiotics does not timely exercise its Reacquisition Option:

15.8.1.1            all rights and licenses granted to IntraBiotics under
Article 5 with respect to Licensed Product other than Topical Product shall
terminate and revert to Biosearch, and Biosearch’s obligations under Section
3.1(a) of the Agreement shall terminate and be of no further force or effect;

15.8.1.2            IntraBiotics shall, at Biosearch’s request, return to
Biosearch or destroy all Biosearch Information and any other Confidential
Information relating to such Licensed Product other than Topical Product, and
any Bulk Licensed Compound supplied by Biosearch for clinical development or
commercial distribution of such Licensed Product other than Topical Product;

15.8.1.3            IntraBiotics shall have no further rights or obligations
under this Agreement to conduct Development or Commercialization activities or
to manufacture Licensed Compound for Licensed Product other than Topical Product
in the Field and in the Territory;

15.8.1.4            IntraBiotics shall have no further obligation to make
milestone payments with respect to Licensed Products that are not Topical
Products under Section 4.2 of this Agreement that are not due and payable as of
the expiration of the Transition Period, or any extension thereof;

15.8.1.5            Biosearch shall have no obligation to manufacture and supply
Bulk Licensed Compounds for Licensed Product other than Topical Product to
IntraBiotics in the Field and in the Territory.

             15.8.2  Thereafter, if IntraBiotics does not commence clinical
development of [*], then:

15.8.2.1            all rights and licenses granted to IntraBiotics under
Article 5 with respect to Topical Information relating to such Topical Product,
and any Bulk Licensed Compound supplied by Biosearch for clinical development or
commercial distribution of such Topical Product;

15.8.2.2            IntraBiotics shall have no further rights or obligations
under the Agreement to conduct Development or Commercialization activities or to
manufacture Licensed Compound for Topical Product in the Field and in the
Territory;

15.8.2.3            IntraBiotics shall have no further obligation to make
milestone payments under Section 4.2 of this Agreement with respect to Topical
Products that are not due and payable as of the expiration of the Transition
Period;

15.8.2.4            Biosearch shall have no obligation to manufacture and supply
Bulk Licensed Compounds for Topical Product to IntraBiotics in the Field and in
the Territory;

15.9     Compensation.  In consideration for the Development work performed by
IntraBiotics with respect to Licensed Products in the Field, Biosearch shall pay
to IntraBiotics (a) starting from the execution of this Amendment, [*], the
corresponding amounts for such months calculated according to Appendix A
attached hereto, [*] upon which IntraBiotics will draw to fund the Development
work for the ongoing VRE BSI prevention Phase III trial; (b) [*]; and (c) upon
Commercialization of Licensed Product other than Topical Product [*], royalties
[*] of Biosearch’s Net Sales of such Licensed Product [*], until the later of
(x) the date upon which the last to expire of the Biosearch Patents and
IntraBiotics Patents covering the manufacture, use, sale, offer for sale or
import of such Licensed Product in such country expires, or (y) [*] after first
commercial sale of such Licensed Product in such country.  If, upon completion
of all transition activities required to be performed under Section 15.3, [*],
IntraBiotics will [*].  For the purposes hereof, “Biosearch Net Sales” shall
mean the amount invoiced for sales of a Licensed Product other than a Topical
Product in final dosage form by Biosearch, its Affiliates or its licensees to a
Third Party end user, less (i) discounts, including cash discounts, or rebates
(including government-mandated rebates), retroactive price reductions or
allowances actually allowed or granted from the billed amount, (ii) credits or
allowances actually granted upon claims, rejections or returns of such Licensed
Products, including recalls, (iii) freight, postage, shipping and insurance
charges paid for delivery of such Licensed Product, to the extent billed, and
(iv) taxes, duties or other governmental charges levied on or measured by the
billing amount when included in billing, as adjusted for rebates and refunds.
The provisions of Sections 8.4(b) – 8.8 shall apply to Biosearch with respect to
any amounts payable by Biosearch.

3.          A new Section 1.33 shall be added as follows:

1.33  “Topical Product” means any product including or incorporating the
Licensed Compound in a form or formulation suitable solely for topical and
external use (such as gel, creams, sprays, and the like), including product
delivered transdermally.

 

4. Effective as from the expiration of the Transition Period or any extension
thereof and provided that IntraBiotics does not exercise its option pursuant to
Section 15.5, Section 1.10 shall be deleted in its entirety and shall be
replaced with the following:

“1.10 “Excluded Formulations” means any formulation of the Licensed Compound
except those suitable solely for topical and external use (such as gel, creams,
sprays, and the like).

5. Section 11.4 shall be deleted in its entirety and shall be replaced with the
following:

             11.4     Effect of Termination

                           (a)         Upon termination of this Agreement by
BioSearch for IntraBiotics’ material breach pursuant to Section 11.2 or by
IntraBiotics pursuant to Section 11.3, [which termination occurs while
IntraBiotics is developing or commercializing a Licensed Product, all rights and
licenses granted to IntraBiotics with respect to the Licensed Product under
Article 5 shall terminate.  Furthermore, upon termination by BioSearch pursuant
to Section 11.2 or by IntraBiotics pursuant to Section 11.3 at any time,
IntraBiotics shall pay all sums accrued hereunder which are then due (except as
expressly otherwise provided in this Agreement), and IntraBiotics shall promptly
assign to BioSearch all right, title and interest in and to any regulatory
filings in the Territory pertaining to Licensed Products and shall deliver to
BioSearch any IntraBiotics Information necessary to obtain the Regulatory
Approval of Licensed Products in the Territory which has not been obtained as of
the date of termination.  If this Agreement is terminated by BioSearch pursuant
to Section 11.2 or by IntraBiotics pursuant to Section 11.3 at any time,
IntraBiotics shall return to BioSearch, or at BioSearch’s request destroy, all
BioSearch Information and any other Confidential Information relating to the
Licensed Compound or Licensed Products, and any Bulk Licensed Compound supplied
by BioSearch for clinical development or commercial distribution.

                          (b) Upon termination of this Agreement by IntraBiotics
for BioSearch’s material breach pursuant to Section 11.2, which termination
occurs while IntraBiotics is developing or commercializing a Licensed Product,
all licenses granted to IntraBiotics shall survive, subject to the payment of a
royalty to BioSearch equal to [*] of Licensed Products by BioSearch, its
Affiliates or sublicensees, [*].  The provisions of Sections 8.4 through 8.8
shall apply with respect to any such royalties payable under this Section
11.4(b).  If BioSearch is manufacturing Licensed Bulk Compound at the time of
any termination by IntraBiotics of this Agreement for BioSearch’s material
breach, BioSearch shall continue to provide for manufacture of Bulk Licensed
Compound to the extent provided prior to notice of such termination until such
time as IntraBiotics is able to secure an equivalent alternative commercial
manufacturing source for the Territory, as requested by IntraBiotics; provided,
however, that IntraBiotics shall pay to BioSearch [*] plus an additional [*]
thereof.  Further, upon IntraBiotics’ request, BioSearch shall provide such
technical assistance as needed by IntraBiotics to commence manufacture of Bulk
Licensed Compound, at [*].

6. If IntraBiotics does not [*], and does not [*] by [*], then Sections  10.2,
10.5, 10.6, 10.7 and 10.8 shall expire and shall be of no further force or
effect.

7.          The following new Section 13.4 shall be inserted after Section 13.3:

13.4  Indemnification after the Transition Period.  Upon expiration of the
Transition Period, or any extension thereof, then with respect to Licensed
Products to which Biosearch has reacquired the right to make, have made, use
import, sell, offer, offer for sale and have sold in the Field and in the
Territory, the following indemnification provisions shall apply:

             (a) Indemnification by Biosearch.  Biosearch hereby agrees to
indemnify, hold harmless and defend IntraBiotics against any and all expenses,
costs of defense (including without limitation attorneys’ fees, witness fees,
damages, judgments, fines and amounts paid in settlement) and any amounts
IntraBiotics becomes legally obligated to pay because of any Third Party claim
or claims against it to the extent that such claim or claims result from (i)
Biosearch’s negligence, (ii) Biosearch’s breach or alleged breach of any
representation or warranty by Biosearch or of any other provision of the
Agreement, or (iii) the possession, manufacture, use, handling, storage, sale,
administration or other disposition of Bulk Licensed Compound or of products
containing the Licensed Compound by Biosearch, its agents or licensees or
sublicensees (other than IntraBiotics), except to the extent such claim or
claims arise from the negligence, recklessness or willful misconduct of
IntraBiotics or any breach of any representation or warranty of IntraBiotics
made pursuant to Section 12 of the Agreement; provided that IntraBiotics
provides Biosearch with prompt notice of any such claim and the exclusive
ability to defend (with the reasonable cooperation of IntraBiotics) and settle
any such claim.

             (b) Indemnification by IntraBiotics.  IntraBiotics hereby agrees to
indemnify, hold harmless and defend Biosearch against any and all expenses,
costs of defense (including without limitation attorneys’ fees, witness fees,
damages, judgments, fines and amounts paid in settlement) and any amounts
Biosearch becomes legally obligated to pay because of any Third Party claim or
claims against it to the extent that such claim or claims arise out of (i)
IntraBiotics’ negligence, recklessness or willful misconduct or (ii)
IntraBiotics’ breach or alleged breach of any representation or warranty by
IntraBiotics or of any other provision of the Agreement; provided that Biosearch
provides IntraBiotics with prompt notice of any such claim and the exclusive
ability to defend (with the reasonable cooperation of Biosearch) or settle any
such claim, and provided further that such indemnities shall not apply to losses
resulting from Biosearch matters covered under Section 13.1 above.

             (c) Mechanics. The provisions of Section 13.3 of the Agreement
shall apply in the event the Parties cannot agree as to the identification of
any particular loss or claim.

8.          IntraBiotics’ notice address as set forth in Section 14.9 is hereby
amended in part as follows:

IntraBiotics Pharmaceuticals, Inc.
2021 Stierlin Court
Mountain View, CA  94043
Attention:  Chief Executive Officer
Telephone:  (650) 526-6800
Telecopy:  (650) 969-0663

9.          Except as otherwise amended herein, the Agreement shall remain in
full force and effect.

10. This Amendment may be signed by facsimile and in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute a single instrument.

This Amendment shall be effective as of June 1, 2001.

Sincerely, Acknowledged and Agreed:     /s/ Kenneth J. Kelley /s/ Claudio Quarta

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Kenneth J. Kelley Claudio Quarta IntraBiotics Pharmaceuticals, Inc. Biosearch
Italia, S.p.A.       May 28, 2001   May 28, 2001

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date Date

 

             Attachment A

             Ramoplanin VRE Program Budget
Analysis
(from BI perspective of IBPI proposed aggreement)

             [*]

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 